Mack, J., dissenting: I cannot agree that the defendant Breyer was not in control of that part of the staircase that fell. There is no contention that he owed complainant a duty as to that part of the staircase because of the fact that she was his second story tenant. As such tenant, she had no right appurtenant to her premises, in and to the staircase leading to the third floor. But it is claimed that he was under the same duty to her that he was to the third floor tenant and to any of her guests. The exact question is this. A house has several flats, each comprising all of the rooms on one floor. A stairway leads from the ground to the top with platforms on each floor and landings halfway between each floor. The owner of the premises leases the rooms on each floor. The majority of the court concede that on these facts, the landlord will be held to have remained in control of that part of the stairs and landings and platforms over which the tenants of more than one floor necessarily have an easement of passage, but hold that he will be held not to' have retained the control of the top floor platform and so much of the stairs as leads to it from the floor next below, because as to these none but the top floor tenant has an easement. We have been unable to find any authority directly in point on the proposition. It may be conceded that the landlord could divide his possession and control, that he could demise with the top floor flat not merely an easement of passage over the upper platform and stairs but the upper platform and top flight of stairs themselves, thus giving the upper floor tenant the right to obstruct them or to use them for any purpose. But in the absence of any evidence of a lease to this effect, or of such actual exclusive possession and use by the upper floor tenant,' the proof of ownership and of the common use of the stairway, the lower portion of which, it is conceded, remains in the landlord’s control "because of the common right of several tenants, justifies a finding that the landlord and not the upper floor tenant retained the possession and control as well of the upper as of the lower stairs. The presumption that arises from this evidence may of course be rebutted by proof that such possession was in fact demised to the tenant, but no such proof was offered. In my opinion the judgment should be affirmed.